DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 5, 8, 11, 14, 15, the cancellation of claims 2-4, 6, 12, 13, 17 and the addition of claim 20.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 14 have been considered but are moot because the new ground of rejection does not rely on the manner in which any reference was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner agrees that the currently filed amendments differentiate from the previously outlined combination. A new combination using new art is presented.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is written to contain a choice between 2 options: “…a piezoelectric material disposed on the substrate or at least partially embedded within the substrate…”. This appears to be an attempt to distinguish between 2 locations of the piezo material relative to the substrate. The claim continues on to state: “the piezoelectric material disposed between the substrate and the VCSEL emission structure”. The original specification describes, using figures 5 & 7, that the piezo material can be partially embedded within the substrate (fig.5 #190 within #110; fig.7 #190 within #110) and that the piezo remains between at least a portion of the substrate (fig.5 portion of #110 under #190; fig.7 portion of #110 under #190) and the VCSEL emission structure. Based on the broad definition of the word “on” it could be reasonably argued that figures 5 & 7 also show the piezo “disposed on” the substrate. Note that figure 3 shows the piezo “disposed on” the substrate, but does not show “the piezoelectric material disposed between the substrate and the VCSEL emission structure”.
The manner in which claim 1 is written is confusing when read in light of the original specification as it appears to be written as a choice between the 2 alternate piezo locations (“on” or “embedded”) relative to the substrate, yet the original disclosure seems to show that there is no alternative location, the location is simply “at least partially embedded within the substrate” as the embodiment of figure 3 does not read on the claim (based on the piezo not being “disposed between the substrate and the VCSEL emission structure”).
The Examiner suggests that the alternative be eliminated from the claim such that only the “at least partially embedded” language remains (similar to claim 14) to remove the confusion and make the meets and bounds of the claim clear.

With respect to claim 14, this claim requires (“a second surface of the piezoelectric material”). When using ordinal designations, it is necessary to start with an initial ordinal designation such as "first" and introduce further elements in numerical order from that point. Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof. Due to this implication, it is unclear whether or not the claim actually requires the presence of the implied features. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, this claim will be interpreted as requiring no elements other than those explicitly stated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 8, 10, 11, 14-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 4935935) in view of Eisenbeiser (US 2003/0012249) and Yamanishi et al. (US 2006/0120422).
With respect to claim 1, Reed teaches a tunable laser (fig.13) comprising: a substrate (fig.13 #22); a laser emission structure (fig.13 #11); and a piezoelectric material (fig.13 #76 OR #76+#77) disposed on the substrate (fig.13 #76 and #76+77 are “on” substrate #22) or at least partially embedded within the substrate (fig.13 #76 and #76+77 are embedded within #22 due to being recessed into the surface), the piezoelectric material disposed between the substrate and the laser emission structure (fig.13 #76 and #76+77 are between laser #11 and the upper side edges of #22); the piezoelectric material is mechanically coupled to the laser emission structure (fig.13 via being disposed directly on the side(s) of), such that when the piezoelectric material experiences a mechanical stress, the mechanical stress is transferred to an active cavity material structure (fig.1 #13; col.1 lines 54-60) of the laser emission structure; and a piezoelectric electrode (fig.13 #78 OR #78+79) in electrical communication with the piezoelectric material (fig.13), wherein the piezoelectric electrode is configured to cause an electric field within the piezoelectric material when a voltage is applied to the piezo electrode material (col.1 lines 54-60), and wherein the electric field causes the piezoelectric material to experience the mechanical stress (function of the piezo), which causes the active cavity material structure to experience the mechanical stress, which causes the emission wavelength of the laser to be modified from a nominal wavelength of the laser (col.1 lines 54-60). Reed does not specify the laser is a VCSEL type. Eisenbeiser teaches a similar laser device using a piezo material (fig.4/8) and the laser is taught be edge emitting or of a VCSEL type ([0003, 34]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a VCSEL type structure in place of the edge emitting type structure in the device of Reed as demonstrated by Eisenbeiser in order to enable emission of light in alternate direction and which is known for its ease in coupling to optical fibers.
Reed further teaches the piezo material and the laser elements to be separately electrically contacted (fig.13), but does not teach using a stiff material disposed about at least a periphery of the laser structure, the stiff material mechanically coupled to the piezo material and to at least a portion of the periphery of the laser structure such that the piezoelectric material is mechanically coupled to the laser structure by the stiff material, such that the piezo stress is transferred to the laser via the stiff material. Yamanashi teaches a similar laser device which is tuned using a piezo material (fig.2), the laser and piezo to have separate electrical contacts (fig.2) and the use of a stiff material (fig.2 2G; SiO2 [0047]) which is disposed at a periphery of the laser structure, mechanically couples the piezo to the laser structure, and transfers the mechanical stress from the piezo to the laser structure ([0046-51]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a stiff material, such as SiO2, as taught by Yamanashi between the laser and the piezo as such a material in the described location permits the piezo to transfer the stress as desired while also serving to fully insulate electrically the separately electrically driven laser and piezo (Yamanashi, [0047-48]).
With respect to claim 5, Reed, as modified, teaches the stiff material is transparent to light of a nominal wavelength of the laser emission structure (based on Reed using a GaAs active region having a wavelength on the order of ~850nm, SiO2 transmitting in such a range).
With respect to claim 7, Reed, as modified, further teaches the piezoelectric material is embedded in a first section of the substrate (see annotated fig.13 below) and the VCSEL emission structure is disposed on the substrate such that a first portion of the VCSEL emission structure is disposed on the first section of the substrate and a second portion of the VCSEL emission structure is disposed on a second section of the substrate, the second section of the substrate being free of the piezo electric material (see annotated fig.13 below).

    PNG
    media_image1.png
    416
    822
    media_image1.png
    Greyscale

With respect to claim 8, Reed, as modified, teaches application of a mechanical stress by an electric field onto the piezoelectric material by the piezoelectric electrode (function of piezo biased by electrode) causes the active cavity structure to experience a non-uniform mechanical stress (fig.13, when the piezo is considered only #76).
With respect to claim 10, Reed, as modified, teaches the mechanical stress is a radial mechanical stress (fig.13 when the piezo is considered #76+77, col.5 lines 2-4).
With respect to claim 11, Reed, as modified, teaches the mechanical stress causes a change in a band structure of the active region, resulting in an emission wavelength that differs from a nominal wavelength of the VCSEL emission structure (col.1 lines 54-60).
With respect to claim 14, Reed teaches a method for manufacturing a tunable laser (col.2 lines 45-68), the method comprising: providing a substrate (fig.12 #22), wherein a piezo electric material (fig.13 #76 OR #76+77) is at least partially embedded (fig.13 #76 and #76+77 are embedded within #22 due to being recessed into the surface) within at least a first section of the substrate (see annotated fig.13 below); forming a laser emission structure (fig.13 #11) on the first section and a second section of a substrate (see annotated fig.13 below); depositing a piezoelectric electrode on a second surface of the piezoelectric material (fig.13 #78 or #78+79). Reed does not specify the laser is a VCSEL type. Eisenbeiser teaches a similar laser device using a piezo material (fig.4/8) and the laser is taught be edge emitting or of a VCSEL type ([0003, 34]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a VCSEL type structure in place of the edge emitting type structure in the device of Reed as demonstrated by Eisenbeiser in order to enable emission of light in alternate direction and which is known for its ease in coupling to optical fibers.
Reed further teaches the piezoelectric material is mechanically coupled to the laser emission structure (fig.13 via being disposed directly on the side(s) of), such that when the piezoelectric material experiences a mechanical stress, the mechanical stress is transferred to an active cavity material structure (fig.1 #13; col.1 lines 54-60) of the laser emission structure and teaches the piezo material and the laser elements to be separately electrically contacted (fig.13), but does not teach using a stiff material disposed about at least a periphery of the laser structure, the stiff material mechanically coupled to the piezo material and to at least a portion of the periphery of the laser structure such that the piezoelectric material is mechanically coupled to the laser structure by the stiff material, such that the piezo stress is transferred to the laser via the stiff material. Yamanashi teaches a similar laser device which is tuned using a piezo material (fig.2), the laser and piezo to have separate electrical contacts (fig.2) and the use of a stiff material (fig.2 2G; SiO2 [0047]) which is disposed at a periphery of the laser structure, mechanically couples the piezo to the laser structure, and transfers the mechanical stress from the piezo to the laser structure ([0046-51]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a stiff material, such as SiO2, as taught by Yamanashi between the laser and the piezo as such a material in the described location permits the piezo to transfer the stress as desired while also serving to fully insulate electrically the separately electrically driven laser and piezo (Yamanashi, [0047-48]).

    PNG
    media_image1.png
    416
    822
    media_image1.png
    Greyscale

With respect to claim 15, Reed, as modified, teaches the stiff material is transparent to light of a nominal wavelength of the laser emission structure (based on Reed using a GaAs active region having a wavelength on the order of ~850nm, SiO2 transmitting in such a range).
With respect to claim 16, Reed, as modified, further teaches the piezoelectric material is embedded only in a first section of the substrate (see annotated fig.13 above) such that the VCSEL emission structure is disposed on both the first and the second section of the substrate with the first section of the substrate comprising the piezo electric material (fig.13 when #76 alone) and the second section of the substrate being free of the piezo material (see annotated fig.13 above).
With respect to claim 18, Reed, as modified, teaches the device outlined above including the stiff material is of a material which has a Young’s modulus of at least 65 GPa ([SiO2  ~75 GPa).
With respect to claim 19, Eisenbeiser further teaches the piezoelectric material is embedded in both the first section and the second section of the substrate (fig.13 when piezo is #76+77; see annotated fig.13 below).

    PNG
    media_image2.png
    416
    822
    media_image2.png
    Greyscale


With respect to claim 20, Reed, as modified, teaches the device outlined above including the stiff material is of a material which has a Young’s modulus of at least 65 GPa ([SiO2  ~75 GPa).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed, Eisenbeiser and Yamanishi in view of Panajotov et al. (US 2003/0075725).
With respect to claim 9, Reed, as modified, teaches the device outlined above, but does not specify the non-uniform mechanical stress causes laser light emitted by the VCSEL emission structure to have a particular polarization. Panajotov teaches a similar VCSEL using a piezo material to induce stress (fig.12) including teaching offset/uneven stress application (fig.13) and the use of the stress to enable a particular polarization (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the stressing means of Reed to select a particular polarization as outlined by Panajotov in order to tailor the output light as desired to fit the particular laser application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following art is noted for teaching laser/optoelectronic devices utilizing piezo based tuning structures: US 9153937, 2012/0076166 and 2018/0188315.
The following art is noted for teaching piezo elements with contacts insulated from the laser contacts: US 2006/0120422, 2002/0039376.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828